DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on October 7, 2021 has been received and considered. By this amendment, claims 1, 8, 11, 12, and 14 are amended, claims 13 and 16-20 are cancelled, and claims 1-12, 14, and 15 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally-filed disclosure fails to provide adequate written description support for the closed language of “consisting of” found in independent claims 1 and 11. While paragraph [00026] of the disclosure discusses that the method targets the cortex to be stimulated at the layer level, including the external granular layer, the external pyramidal layer, and the internal pyramidal layer, the disclosure fails to limit the stimulation to only these areas, which is 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the layer” in line 4. It is unclear which layer is being referenced, as the claim previously recites “at least a layer”. 
Claim 1 recites the limitation “the stimulation is directly delivered to the layer selected from the group consisting of external granular layer, external pyramidal layer, internal pyramidal layer, and combinations thereof” in lines 3-6. The claim previously recites “delivering a stimulation to at least a layer of a cortex of a patient” in line 2. It is unclear how “a stimulation”, which is understood to be a single stimulation could be delivered directly to more than one of the layers recited, i.e. “combinations thereof”.
Claim 2 recites the limitation “the neural disorder” in line 1. It is unclear which of the plural neural disorders recited in claim 1 is being referenced by this recitation of a single neural disorder.
Claim 11 recites the limitation “the stimulation is directly delivered to at least a first layer selected from the group consisting of external granular layer, external pyramidal layer, and internal pyramidal layer, and a second layer selected from the group consisting of molecular layer, internal granular layer, and polymorphic layer” in lines 3-7. The claim previously recites “delivering a stimulation a cortex of a patient” in line 2. It is unclear how “a stimulation”, which is understood to be a single stimulation could be delivered directly to more than one layer.
Claim 12 recites the limitation “wherein the stimulation delivered to the first layer” in lines 1-2. Claim 11 only recites a single stimulation that is delivered and it is unclear if claim 12 is trying to differentiate stimulation applied to the first layer from stimulation applied to the second layer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fowler (U.S. 2006/0106430, previously cited). Regarding claim 1, Fowler discloses a method for treating neural disorders (see Abstract), comprising: delivering a stimulation to at least a layer of a cortex of a patient with at least one of the neural disorders (see Figure 6A and paragraph [0056], which . 
Regarding claim 2, Fowler discloses that the neural disorder comprises Parkinson's disease, movement disorder syndromes, Alzheimer's disease (AD), epilepsy, stroke, traumatic brain injury (TBI), pain, coma, paralysis, Tourette syndrome, tinnitus, depression, obsessive-compulsive disorder (OCD), and headache (see paragraph [0025]).
Regarding claim 3, Fowler discloses that the cortex comprises motor cortex, somatosensory cortex (see paragraph [0060], lines 8-11), prefrontal cortex, and frontopolar cortex.
Regarding claim 4, Fowler discloses that the stimulation is delivered from an implanted electrical signal generator 450 (see Figure 4A).
Regarding claim 7, Fowler discloses implanting a stimulation lead to the cortex prior to delivering the stimulation, the stimulation lead being electrically coupled to the electrical signal generator (see Figure 4A).
Regarding claim 8, Fowler discloses that the stimulation lead comprises an electrode 420/420a at a distal end of the stimulation lead (see Figure 6A).
Regarding claim 9, Fowler discloses that the electrode is in contact with the layer of the cortex (see Figure 6A).

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee et al. (U.S. 2019/0099609), herein Lee. Regarding claim 1, Lee discloses a method for treating neural disorders (see paragraph [0003], lines 1-4), comprising: delivering a stimulation to at least . 
Regarding claim 2, Lee discloses that the neural disorder comprises Parkinson’s’ disease (see paragraph [0003], lines 9-10).
Regarding claim 3, Lee discloses that the cortex comprises the somatosensory cortex (see paragraph [0003], line 22, and claim 11) and motor cortex (see paragraph [0053], lines 9-10, and claim 11).
Regarding claim 4, Lee discloses that the stimulation is delivered from an implanted electrical signal generator (see paragraph [0044]).
Regarding claim 5, Lee discloses that the stimulation is an electrical stimulation with a frequency in the range of from about 100 Hz to about 180 Hz (see paragraph [0078], lines 13-15, which describes the frequency as being at 10 Hz and 100 Hz).
Regarding claim 6, Lee discloses that the stimulation is an electrical stimulation with a frequency in the range of from about 10 Hz to about 10K Hz (see paragraph [0078], lines 13-15, which describes the frequency as being at 10 Hz and 100 Hz).
Regarding claim 7, Lee discloses implanting a stimulation lead to the cortex prior to delivering the stimulation, the stimulation lead being electrically coupled to the electrical signal generator (see Figure 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2019/0099609, cited above). Regarding claim 11, Lee discloses a method for treating neural disorders (see paragraph [0003], lines 1-4), comprising: delivering a stimulation to a cortex of a patient with at least one of the neural disorders (see Figures 4 and 6A and paragraphs [0048] and [0055]), wherein the stimulation is directly delivered to layers L2/3 and L5 (see Figure 4), which correspond to external granular/external pyramidal and internal pyramidal layers, KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 12, “a beta band of a beta oscillation” is understood to have a frequency in a range of between 12.5 and 30 Hz and Lee discloses delivering stimulation at a frequency of 100 Hz (see paragraph [0078], lines 13-15) and, thus, discloses that the stimulation comprises a frequency higher than a beta band of a beta oscillation.
Regarding claim 14, Lee discloses that the stimulation is delivered from an implanted electrical signal generator to the first layer and the second layer (see paragraph [0044]).
Regarding claim 15, Lee discloses that the cortex comprises the somatosensory cortex (see paragraph [0003], line 22, and claim 11) and motor cortex (see paragraph [0053], lines 9-10, and claim 11).

Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rise (U.S. Patent No. 6,176,242, previously cited) in view of Lee (U.S. 2019/0099609, cited above). Regarding claims 1 and 11, Rise discloses a method for treating neural disorders (see Abstract), comprising: delivering a stimulation to at least a layer of a cortex of a patient with at least one of the neural disorders, wherein the stimulation is directly delivered to the cortex (see KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 2, Rise discloses that the neural disorder comprises depression (see col. 2, ln. 7-8, Table 1, and claim 1).
Regarding claim 3, Rise discloses that the cortex comprises prefrontal cortex (see Table 1 and claim 2).
Regarding claim 4, Rise discloses that the stimulation is delivered from an implanted electrical signal generator 16 (see Figures 1 and 5-7).
Regarding claim 5, Rise discloses that the stimulation is an electrical stimulation with a frequency in the range of from about 100 Hz to about 180 Hz (see col. 7, ln. 27-29).
Regarding claim 6, Rise discloses that the stimulation is an electrical stimulation with a frequency in the range of from about 10 Hz to about 10K Hz (see col. 7, ln. 27-29).
Regarding claim 7, Rise discloses implanting a stimulation lead to the cortex prior to delivering the stimulation, the stimulation lead being electrically coupled to the electrical signal generator (see Figures 1 and 5-7).
Regarding claim 8, Rise discloses that the stimulation lead comprises an electrode 38-40 at a distal end of the stimulation lead (see Figures 1, 3, and 5-7).
Regarding claim 9, Rise discloses that the electrode is in contact with the layer of the cortex (see Figures (1 and 5-7).
Regarding claim 10, Rise discloses that the stimulation is delivered by injecting gamma- amino butyric acid receptor antagonist to the layer of the cortex (see col. 2, lines 7-25, which describes delivering a drug to the brain, and Table I, which indicates that depressive symptoms are treated by delivering a GABA antagonist to the frontal cortex).
Regarding claim 12, “a beta band of a beta oscillation” is understood to have a frequency in a range of between 12.5 and 30 Hz and Rise discloses delivering stimulation at a frequency between 2 and 100 Hz (see col. 7, ln. 27-29) and, thus, discloses that the stimulation comprises a frequency higher than a beta band of a beta oscillation.
Regarding claim 14, Rise discloses that the stimulation is delivered from an implanted electrical signal generator to the one of the plurality of layers of the cortex (see Figures 1 and 4-7).
Regarding claim 15, Rise discloses that the cortex comprises prefrontal cortex (see Table 1 and claim 2).
Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered and are considered non-persuasive in-part and moot in-part. Those arguments which are considered moot will not be answered herein as the rejections to which they apply are no longer pending. Regarding the previous rejection of the claims under 35 USC 112(b), while Applicant’s amendments overcome some of the previous rejections, such amendments have necessitate additional rejections, as discussed above.
Regarding the rejection of the claims as being anticipated by Fowler, the Applicant argues that Fowler fails to disclose delivering stimulation directly to the layer selected from the group consisting of external granular layer, external pyramidal layer, internal pyramidal layer, and combinations thereof. The Applicant argues that Figure 6A of Fowler shows that the electrodes 420a and 420b are positioned to contact the surface of the cortex and directly stimulate the molecular layer of the cortex and no other layers of the cortex can be directly stimulated in Fowler. The Examiner respectfully disagrees and submits that Fowler expressly discloses applying stimulation using electrodes 420a and 420b and that second pyramidal cells 650b are “located directly beneath the electrodes 420a and 420b” (see paragraph [0056]). As such, Fowler discloses delivering stimulation directly to pyramidal cell layers. For at least the reasons given above, the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792